Citation Nr: 0502696	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent evaluation for PTSD, effective January 29, 1996.  In 
September 1999, the veteran filed a notice of disagreement 
(NOD) with the assigned rating; the RO issued a statement of 
the case (SOC) in April 2000; and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2000.  

Because the claim for a higher rating for PTSD involves 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, on his June 2000 VA Form 9, the veteran 
checked a box indicating that he desired a before a Member of 
the Board (Veterans Law Judge) at the RO (travel board 
hearing).  In a June 2002 statement, the veteran withdrew 
that request.  Thereafter, in a September 2004 statement, the 
veteran's representative again requested a travel board 
hearing.  

In October 2004, the RO sent the veteran a letter notifying 
him that his travel board hearing had been scheduled for 
November 18, 2004.  The letter also advised the veteran that, 
if he wished, he could request a videoconference hearing in 
lieu of the requested travel board hearing.  Although the 
claims file reflects no response from the veteran to the RO's 
October 2004 letter, a Board document later indicates that 
the veteran failed to report for a November 18, 2004, 
videoconference hearing.  

In this case, the claims file does not reflect that the 
veteran requested a videoconference hearing in lieu of an 
travel board hearing, or that the veteran has otherwise 
withdrawn his request for a travel board hearing 
(notwithstanding the indication that he failed to report to a 
scheduled videoconference hearing).  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and to ensure that all 
due process requirements are met, the Board finds that 
veteran must be provided an opportunity to present testimony 
during a travel board hearing, as requested.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
travel board hearing in accordance with 
his September 2004 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 




12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




